COWART, Judge,
dissenting.
Faithfully tracking the basis for the decision in Ralph v. City of Daytona Beach, 471 So.2d 1 (Fla.1983), the complaint in this case alleged that the defendant city was negligent in failing to give adequate warning or notice that vehicular traffic on the beach was inadequately regulated and supervised.
The trial court granted summary judgment in favor of the city because it found that (1) the plaintiff, a pedestrian, knew of the danger resulting from the mixture of automobiles and pedestrians, and (2) the only way the city could have prevented the accident in question was to have prohibited automobiles from using the beach.
The trial court’s ruling is understandable because it was the rationale for this court’s opinion that the supreme court quashed in Ralph. Nevertheless, under Ralph, the city’s evidence relating to the plaintiff’s knowledge of the danger involved in vehicles and pedestrians using the same beach did not meet and conclusively negative the factual issue as to the city’s performance of its duty to warn pedestrians of the additional danger resulting from inadequate police supervision of the vehicular traffic on the beach; this is the specific duty of the city, which was the point in Ralph.
The summary judgment should be reversed.